As filed with the Securities and Exchange Commission on August 17, 2016 File No. 812-XX UNITED STATES OF AMERICA BEFORE THE SECURITIES AND EXCHANGE COMMISSION Application for an Order under Section 6(c) of the Investment Company Act of 1940 (“Act”) for an exemption from Sections 2(a)(32), 5(a)(1), 22(d) and 22(e) of the Act and Rule 22c-1 under the Act, under Sections 6(c) and 17(b) of the Act, for an exemption from Sections 17(a)(1) and (a)(2) of the Act and under Section 12(d)(1)(J) of the Act, to amend a prior order for exemptions from Sections 12(d)(1)(A) and 12(d)(1)(B) of the Act. In the Matter of The Vanguard Group, Inc. Vanguard Municipal Bond Funds Vanguard Marketing Corporation Vanguard New Jersey Tax-Free Funds Vanguard Admiral Funds Vanguard New York Tax-Free Funds Vanguard Bond Index Funds Vanguard Ohio Tax-Free Funds Vanguard California Tax-Free Funds Vanguard Pennsylvania Tax-Free Funds Vanguard Charlotte Funds Vanguard Quantitative Funds Vanguard Chester Funds Vanguard Scottsdale Funds Vanguard Convertible Securities Fund Vanguard Specialized Funds Vanguard Explorer Fund Vanguard STAR Funds Vanguard Fenway Funds Vanguard Tax-Managed Funds Vanguard Fixed Income Securities Funds Vanguard Trustees’ Equity Fund Vanguard Horizon Funds Vanguard Valley Forge Funds Vanguard Index Funds Vanguard Variable Insurance Funds Vanguard International Equity Index Funds Vanguard Wellesley Income Fund Vanguard Malvern Funds Vanguard Wellington Fund Vanguard Massachusetts Tax-Exempt Vanguard Whitehall Funds Funds Vanguard Windsor Funds and Vanguard Money Market Reserves Vanguard World Fund Vanguard Montgomery Funds Vanguard Morgan Growth Fund PLEASE SEND ALL COMMUNICATIONS AND ORDERS TO: Brian P. Murphy, Esq. W. John McGuire, Esq. The Vanguard Group, Inc. Michael Berenson, Esq. Mail Stop V26 Morgan, Lewis & Bockius LLP P.O. Box 2600 1111 Pennsylvania Ave. N.W. Valley Forge, PA 19482-2600 Washington, D.C. 20004-2541 Page 1 of 43 sequentially numbered pages (including exhibits) DB3/ 201028270.1 I. INTRODUCTION 5 A. Summary of the Application 5 B. Comparability to Prior Commission Orders 6 II. THE APPLICANTS 7 A. The Trusts 7 B. The Adviser 8 C. The Distributor 9 III. APPLICANTS PROPOSAL 9 A. Operation of the Funds 9 1. Capital Structure and Voting Rights; Book-Entry 10 2. Investment Objectives 10 3. Implementation of Investment Strategy 11 4. Depositary Receipts 11 5. Listing Market 12 B. Purchases and Redemptions of a Fund and Creation Units 13 1. Composition of Creation Baskets 14 2. Clearance and Settlement of Creation and Redemption Transactions 17 3. Pricing of a Fund 21 C. Likely Purchasers of Fund 21 D. Disclosure Documents 22 E. Sales and Marketing Materials 23 F. Availability of Information Regarding a Fund 23 G. Operational Fees and Expenses; Shareholder Transaction Expenses 25 H. Shareholder Reports 25 IV. IN SUPPORT OF THE APPLICATION 26 V. REQUEST FOR ORDER 28 A. Exemption from the Provisions of Sections 2(a)(32) and 5(a)(1) 28 DB3/ 201028270.1 2 TABLE OF CONTENTS (continued) Page B. Exemption from the Provisions of Section 22(d) and Rule 22c-1 30 C. Exemption from the Provisions of Section 22(e) 33 D. Exemption from the Provisions of Sections 17(a)(1) and 17(a)(2) 36 VI. EXPRESS CONDITIONS TO THIS APPLICATION 39 VII. NAMES AND ADDRESSES 40 VIII. PROCEDURAL MATTERS, CONCLUSION AND SIGNATURES 41 DB3/ 201028270.1 3 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 - x In the matter of : Application : for an Order under Section 6(c) : of the Investment Company Act : of 1940 (“Act”) for an exemption from Sections The Vanguard Group, Inc. : 2(a)(32), 5(a)(1), 22(d) and Vanguard Marketing Corporation and : 22(e) of the Act and Rule 22c-1 under the Vanguard Admiral Funds : Act, under Sections 6(c) and (17)(b) Vanguard Bond Index Funds : of the Act, for an exemption from Vanguard California Tax-Free Funds : Sections 17(a)(1) and (a)(2) of the Act and Vanguard Charlotte Funds : under Section 12(d)(1)(J) of the Act to amend Vanguard Chester Funds : a prior order for exemptions from Sections 12(d)(1)(A) Vanguard Convertible Securities Fund : and 12(d)(1)(B) of the Act. Vanguard Explorer Fund : Vanguard Fenway Funds : Vanguard Fixed Income Securities Funds : File No. 812-XX Vanguard Horizon Funds : Vanguard Index Funds : Vanguard International Equity Index Funds : Vanguard Malvern Funds : Vanguard Massachusetts Tax-Exempt Funds : Vanguard Money Market Reserves : Vanguard Montgomery Funds : Vanguard Morgan Growth Fund : Vanguard Municipal Bond Funds : Vanguard New Jersey Tax-Free Funds : Vanguard New York Tax-Free Funds : Vanguard Ohio Tax-Free Funds : Vanguard Pennsylvania Tax-Free Funds : Vanguard Quantitative Funds : Vanguard Scottsdale Funds : Vanguard Specialized Funds : Vanguard STAR Funds : Vanguard Tax-Managed Funds : Vanguard Trustees’ Equity Fund : Vanguard Valley Forge Funds : Vanguard Variable Insurance Funds : Vanguard Wellesley Income Fund : Vanguard Wellington Fund : Vanguard Whitehall Funds : Vanguard Windsor Funds : Vanguard World Fund : - x DB3/ 201028270.1 4 I. INTRODUCTION A. Summary of the Application In this application (“Application”), The Vanguard Group, Inc. (“VGI” ), Vanguard Marketing Corporation (“VMC” or “Distributor”) and the various trusts that are listed as applicants to this application (“Trusts,” and collectively with VGI and VMC, the “Applicants”) apply for and request an order under Section 6(c) of the Investment Company Act of 1940 (the “Act”) for an exemption from Sections 2(a)(32), 5(a)(1), 22(d) and 22(e) of the Act and Rule 22c-1 under the Act, under Sections 6(c) and 17(b) of the Act, for an exemption from Sections 17(a)(1) and (a)(2) of the Act and under Section 12(d)(1)(J) of the Act for an exemption from Sections 12(d)(1)(A) and 12(d)(1)(B) of the Act (the “Order”). Applicants are requesting relief with respect to future series of the Trusts or other open-end management investment companies that may be created in the future and that will offer and operate a series with an actively-managed portfolio and exchange-traded shares (such series hereafter referred to as a “Fund” or “Funds”). 1 The Order would permit, among other things, (a) an actively-managed open-end investment company to issue exchange-traded shares (“ETF Shares”) that are redeemable in large aggregations only (“Creation Units”); (b) secondary market transactions in ETF Shares at negotiated prices on a national securities exchange (“Listing Market”), as defined in Section 2(a)(26) of the Act, rather than at net asset value (“NAV”); (c) certain Funds that invest in foreign securities to pay redemption proceeds more than seven calendar days after Creation Units are tendered for redemption; and (d) certain affiliated persons of the Funds and affiliated persons of such affiliated persons (“second tier 1 All entities that may rely on the Order are named as Applicants. Any other entity that relies on the Order in the future will comply with the terms and conditions of the application. 5 DB3/ 201028270.1 affiliates”) to buy securities from, and sell securities to, the Funds in connection with the in-kind purchase and redemption of Creation Units (collectively referred to as the “ETF Relief”). Applicants also seek to amend a prior order under Section 12(d)(1)(J) of the Act for exemptions from sections 12(d)(1)(A) and 12(d)(1)(B) of the Act and under sections 6(c) and 17(b) for exemptions from section 17(a) of the Act (the “Prior 12(d)(1) Order”). 2 Specifically, Applicants hereby request that the Funds be permitted to rely on the Prior 12(d)(1) Order to the same extent as the VIPER Funds (as defined in the Prior 12(d)(1) Order). Applicants assert that the protective terms and conditions of the Prior 12(d)(1) Order would be as effective with respect to the Funds as with the VIPER Funds notwithstanding that (a) the Fund would not be known as “VIPER Shares;” (b) the Funds would be actively-managed rather than index funds; and (c) the Fund would not be offered as a share class of a series offering multiple share classes. Any Fund that relies on the Prior 12(d)(1) Order will comply with the terms and conditions therein. B. Comparability to Prior Commission Orders The requested relief is very similar to the relief granted by the Securities and Exchange Commission (the “Commission”) to other actively managed exchange-traded funds (“ETFs”), including New York Alaska ETF Management LLC, et al., and Nuveen Fund Advisors, LLC, et al. (the “Prior Actively Managed ETF Orders”). 3 II. THE APPLICANTS 2 Vanguard Index Funds, et al. (File No. 812-13157), Investment Company Act Release Nos. 27314 (May 26, 2006) (notice) and 27386 (May 31, 2006) (order). 3 New York Alaska ETF Management LLC, et al., File No. 812-14419, Investment Company Act Release Nos. 31667 (June 12, 2015) (notice) and 31709 (July 8, 2015) (order); Nuveen Fund Advisors, LLC, et. al., 812-14428, Investment Company Act Release Nos. 31664 (June 8, 2015) (notice) and 31705 (July 6, 2015 (order). 6 DB3/ 201028270.1 A. The Trusts Each of the Trusts is organized as a Delaware statutory trust and is registered under the Act as an open- end management investment company. Each Trust is authorized to offer an unlimited number of series/Funds. The Trusts offer and sell their securities pursuant to registration statements on Form N-1A filed with the Commission under the Act and the Securities Act of 1933 (“Securities Act”). Each Fund will (a) be advised by VGI or an entity controlling, controlled by or under common control with VGI (each such entity or any successor thereto, an “Adviser”) and (b) comply with the terms and conditions stated in this Application. 4 Each Fund will operate as an actively-managed ETF. Applicants propose that the Funds be permitted to issue ETF Shares if so authorized by their respective boards of trustees (“Boards”). Each Fund will have distinct investment strategies that are different from those of the other Funds, and each Fund will attempt to achieve its investment objective by utilizing an “active” management strategy. Each Fund will invest in accordance with its investment objective and the requirements of the Act and the rules thereunder. Each Fund will consist of a portfolio of securities (including fixed income securities and/or equity securities), as well as currencies traded in the U.S and/or non-U.S. markets and other assets and positions (“Portfolio Positions”). If a Fund invests in derivatives, then (a) the Fund’s Board will periodically review and approve the Fund’s use of derivatives and how the Fund’s investment adviser assesses and manages risk with respect to the Fund’s use of derivatives and (b) the Fund’s disclosure of its use of derivatives in its offering documents and periodic reports will be consistent with relevant Commission and staff guidance. Each Fund will adopt certain fundamental policies consistent with the Act. It is anticipated that each 4 For the purposes of the Order, “successor” is limited to an entity that would result from reorganization into another jurisdiction or a change in the type of business organization. 7 DB3/ 201028270.1 Fund will be classified as “diversified” under the Act. However, one or more Funds may be classified as a “non-diversified company” under the Act. 5 Each Fund intends to maintain the required level of diversification and otherwise conduct its operations so as to qualify as a “regulated investment company” (“RIC”) for purposes of the Internal Revenue Code of 1986, as amended (the “Code”), in order to relieve each Fund of any liability for federal income tax to the extent that its earnings are distributed to shareholders. 6 B. The Adviser An Adviser will be the investment adviser to the Funds. VGI is a Pennsylvania corporation registered as an investment adviser under the Investment Advisers Act of 1940, as amended (the “Advisers Act”), and as a transfer agent under the Securities Exchange Act of 1934, as amended (the “Exchange Act”). VGI is wholly and jointly owned by 35 investment companies, each of which is a party to this Application. Any Adviser will be registered under the Advisers Act. An Adviser may enter into a sub-advisory agreement with one or more affiliated or unaffiliated investment advisers, each of which may serve as a sub-adviser to a Fund (each, a “Sub-Adviser”). Each Sub-Adviser will be registered with the Commission as an investment adviser under Section 203 of the Advisers Act or, alternatively, will not be subject to registration under the Advisers Act. Each Sub-Adviser may have a number of other clients, which may include open-end management investment companies that are registered under the 1940 Act, separately managed accounts for institutional investors, privately offered funds that are not deemed to be “investment companies” in reliance on Sections 3(c)(1), (3)(c)(7) or 3(c)(11) of the 1940 Act, closed-end 5 See Section 5(b) of the Act. To the extent that a Fund is a “non-diversified company,” appropriate risk disclosure will be included in the Fund’s registration statement. 6 A Fund may invest in a wholly-owned subsidiary organized under the laws of the Cayman Islands or under the laws of another non-U.S. jurisdiction (a “ Wholly-Owned Subsidiary ”) in order to pursue its investment objectives and/or ensure that the Fund remains qualified as a RIC. In addition, each Trust reserves the right to create Funds which will not operate as RICs 8 DB3/ 201028270.1 funds and business development companies. C. The Distributor The Distributor is a wholly-owned subsidiary of VGI and a broker-dealer registered under the Exchange Act. The Distributor will distribute a Fund’s shares on an agency basis. The Listing Market will not be affiliated with the Distributor, the Adviser, any Sub-Adviser, the Trusts, or any Fund. III. APPLICANTS’ PROPOSAL A. Operation of the Funds 1. Capital Structure and Voting Rights; Book-Entry Shareholders of a Fund will have one vote per ETF Share with respect to matters regarding the Trust or the respective Fund for which a shareholder vote is required consistent with the requirements of the Act and the rules promulgated thereunder and state laws applicable to the Trust. A Fund will be registered in book-entry form only and the Funds will not issue individual share certificates. The Depository Trust Company, a limited purpose trust company organized under the laws of the State of New York (“DTC”), or its nominee will be the record or registered owner of all outstanding Shares. Beneficial ownership of ETF Shares (owners of such beneficial interests referred to herein as “Beneficial Owners”) will be shown on the records of DTC or DTC participants (e.g., broker-dealers, banks, trust companies and clearing companies) (“DTC Participants”). Beneficial Owners will exercise their rights in such securities indirectly through DTC and the DTC Participants. All references herein to owners or holders of such ETF Shares shall reflect the rights of persons holding an interest in such securities as they may indirectly 9 DB3/ 201028270.1 exercise such rights through DTC and DTC Participants, except as otherwise specified. No Beneficial Owner shall have the right to receive a certificate representing such ETF Shares. Conveyances of all notices, statements, shareholder reports and other communications from any Fund to Beneficial Owners will be at such Fund’s expense through the customary practices and facilities of DTC and the DTC Participants. 2. Investment Objectives The Funds may invest in equity securities (“Equity Funds”) or fixed income securities (“Fixed Income Funds”) traded in the U.S. or non-U.S. markets. The Equity Funds that invest in equity securities traded in the U.S. market (“Domestic Equity Funds”), Fixed Income Funds that invest in fixed income securities traded in the U.S. market (“Domestic Fixed Income Funds”) and Funds that invest in equity and fixed income securities traded in the U.S. market (“Domestic Blend Funds”) together are “Domestic Funds.” Funds that invest in foreign and domestic equity securities are “Global Equity Funds.” Funds that invest in foreign and domestic fixed income securities are “Global Fixed Income Funds.” Funds that invest in equity securities and fixed income securities traded in the U.S. or non-U.S. markets are “Global Blend Funds” (and collectively with the Global Equity Funds and Global Fixed Income Funds, “Global Funds”). Funds that invest solely in foreign equity securities are “Foreign Equity Funds,” Funds that invest solely in foreign fixed income securities are “Foreign Fixed Income Funds,” and Funds that invest in both foreign equity and foreign fixed income securities are Foreign Blend Funds (and collectively with Foreign Equity Funds and Foreign Fixed Income Funds, “Foreign Funds”). 3. Implementation of Investment Strategy An Adviser and any Sub-Adviser(s) will not disclose information concerning the identities and quantities 10 DB3/ 201028270.1 of the Portfolio Positions before such information is publicly disclosed and is available to the entire investing public. Notwithstanding the foregoing, prior to disclosure to the general public of the identities and quantities of the Portfolio Positions, an Adviser and any Sub-Adviser(s) may disclose such information solely to the Chief Compliance Officer of the relevant Trust and other compliance personnel for purposes of such persons’ monitoring of compliance with each entity’s Code of Ethics (as defined below) 7 or other regulatory issues under the “federal securities laws,” as defined in Rule 38a-1 of the Act and to certain service providers for a Fund with whom the Fund has confidentiality agreements, for example, a Fund’s custodian. 4. Depositary Receipts Applicants anticipate that the Funds may invest a portion of their assets in depositary receipts representing foreign securities in which they seek to invest (“Depositary Receipts”). Depositary Receipts are typically issued by a financial institution (a “Depositary”) and evidence ownership interests in a security or a pool of securities (“Underlying Securities”) that have been deposited with the Depositary. 8 A 7 The Adviser, any Sub-Adviser(s) and the Distributor, each have adopted a Code of Ethics as required under Rule 17j-1 under the Act, which contains provisions reasonably necessary to prevent Access Persons (as defined in Rule 17j-1) from engaging in any conduct prohibited in Rule 17j-1. In addition, the Adviser has, and any Sub-Adviser(s) will have, adopted policies and procedures as required under Section 204A of the Advisers Act, which are reasonably designed in light of the nature of its business to prevent the misuse, in violation of the Advisers Act or the Exchange Act or the rules thereunder, of material non-public information by the Adviser, Sub-Adviser or any associated person, as well as compliance policies and procedures as required under Rule 206(4)-7 under the Advisers Act. In accordance with the Adviser’s/any Sub-Adviser(s) Code of Ethics and policies and procedures designed to prevent the misuse of material non-public information, personnel of the Adviser and any Sub-Adviser(s) with knowledge about the composition of a Creation Deposit (defined below) will be prohibited from disclosing such information to any other person, except as authorized in the course of their employment, until such information is made public. 8 Depositary Receipts include American Depositary Receipts (“ADRs”) and Global Depositary Receipts (“GDRs”).
